ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                 )
                                            )
BAE Systems Ordnance Systems, Inc.          )      ASBCA No. 62416
                                            )
Under Contract Nos. W52P1J-11-C-0012        )
                    W52P1J-11-D-0013        )
                    W52P1J-11-G-0002        )

APPEARANCES FOR THE APPELLANT:                      Barbara A. Duncombe, Esq.
                                                    Will Gardner, Esq.
                                                    Stephen Darby, Esq.
                                                     Taft Stettinius & Hollister LLP
                                                     Indianapolis, IN

                                                    William Beckley, Esq.
                                                     Taft Stettinius & Hollister LLP
                                                     Columbus, OH

APPEARANCES FOR THE GOVERNMENT:             Scott N. Flesch, Esq.
                                             Army Chief Trial Attorney
                                            John C. Degnan, Esq.
                                            MAJ Michael R. Tregle, Jr., JA
                                             Trial Attorneys
                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: September 27, 2022




                                                BRIAN S. SMITH
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62416, Appeal of BAE Systems
Ordnance Systems, Inc., rendered in conformance with the Board’s Charter.

       Dated: September 27, 2022




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2